RENDERED: OCTOBER 15, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2020-CA-0612-MR

AMBER LITTLETON                                                         APPELLANT


                   APPEAL FROM LAUREL CIRCUIT COURT
v.                 HONORABLE STEPHEN M. JONES, JUDGE
                         ACTION NO. 19-CI-00087


KELLI JO STEWART AND GENE
WILLIAMS                                                                 APPELLEES


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Amber Littleton appeals the Laurel Circuit Court order denying

her custody of Kelli Jo Stewart’s and Gene Williams’s biological child. Amber

contends Kelli and Gene waived their superior rights to custody and argues the

circuit court did not rule in the child’s best interest. Finding no error, we affirm.
                                 BACKGROUND

             Kelli and Gene “were never really a couple” although “they had tried

but it didn’t work out.” (Record (R.) 187.) However, what matters here is that in

July 2017, Kelli became pregnant with Gene’s child. Roughly a month later, on

August 18, 2017, Amber and Kelli met and soon began a romantic relationship. At

all times, Amber knew Gene was the father of Kelli’s child. In late November

2017, Amber and Kelli moved in together.

             Five months later, Kelli gave birth to a baby boy. Gene was not there

because Amber convinced Kelli not to tell him where she was.

             Not long after the child’s birth, Kelli underwent an unrelated, minor

surgical procedure. Although the procedure posed little or no risk of death, Amber

urged Kelli to sign a statement that, if she should not survive surgery, Amber was

to care for the child. When Kelli survived the surgery, Amber consulted legal

counsel about obtaining custody of Kelli’s and Gene’s child.

             Legal counsel relied on a doctrine in Mullins v. Picklesimer, 317

S.W.3d 569, 579 (Ky. 2010), describing a “waiver of some part of custody rights”

to induce the circuit court to enter an agreed order granting joint custody to Amber

and Kelli only. Amber’s counsel followed Mullins’ guidance and prepared several

documents for simultaneous filing with the court: a “Verified Petition for

Custody” which Amber signed; an “Entry of Appearance” which Kelli signed, pro


                                        -2-
se; and an “Agreed Joint Custody Order” which both signed. Counsel filed the

pleadings and tendered the agreed order in Laurel Circuit Court on October 31,

2018, thereby initiating the case of Amber Littleton v. Kelli Stewart, No. 18-CI-

00918 (Laurel Circuit Court) (hereafter, Littleton I). Twenty days later, the clerk

entered the custody order and sent copies to Kelli and Amber.1 (R. 172-174.)

               As we now know, the crucial representations in the verified petition

are lies purposefully intended to deceive the court. The identity of the biological

father was never “unknown”; the child was not “conceived through artificial

insemination upon agreement of the parties to parent the child together”; and Gene

had a “right to custody of the minor child . . . .” (R. 173.)

               Amber received a copy of the custody order on November 28, 2018,

and immediately began filing petitions for emergency protective orders with the

goal of obtaining sole custody, but the petitions were all summarily denied.2 That

same day, Amber called the police and falsely claimed Kelli was trafficking

marijuana out of the home in front of their child. When the police arrived, Kelli

was cooking dinner and not under the influence. But, the police found a small

amount of marijuana, resulting in Kelli being charged with a misdemeanor and



1
  The docket entry confirms that the clerk entered the order and distributed copies to counsel, but
the judge’s signature does not appear on the copy in this record. (R. 174.)
2
 As noted below, an emergency protective order (EPO) was eventually entered but there was no
grant of custody to Amber.

                                                -3-
given a summons. No evidence was found of trafficking, and Kelli never received

jail time because of the incident.

                Four days later, December 2, 2018, Kelli planned to take the child to

her father’s birthday party, but Amber thwarted those plans by again involving the

police. This time, she told the police she intended to leave home with the child and

her departure might result in violence. When an officer arrived, Amber showed

him the joint custody order and he allowed her and the child to leave. They went

to Georgia where Amber’s parents reside but returned less than two weeks later.

                On December 14, 2018, Amber went to Kelli’s workplace. She let

Kelli see the baby but would not let her hold the baby or take him from the car

seat. Instead, Amber drove the parking lot in circles with Kelli as a passenger.

When Kelli attempted to unbuckle the child, Amber became irate, stopped the car,

and tried to choke Kelli. After Kelli left the vehicle, Amber obtained an EPO.3

She then returned with the baby to Georgia.

                A week later, Kelli retained her own lawyer who filed a CR4 60.02

motion to set aside the agreed custody order as having been obtained by fraud and

because of the failure to join an indispensable party–Gene. That same day, Amber

filed a motion to modify and for temporary custody.


3
    The EPO was dismissed by agreement of the parties. (R. 181.)
4
    Kentucky Rules of Civil Procedure.

                                               -4-
             The issue of Amber’s standing to petition for custody also arose. The

court’s docket sheet in Littleton I indicates Kelli waived objection to Amber’s

standing in that case, but Kelli, who was not represented then by counsel, denied

waiving standing or even understanding the legal concept.

             The court set aside the custody order. Despite Kelli not having any

visitation with her child for more than 30 days, including the baby’s first

Christmas, Kelli agreed to joint custody and equal timesharing with Amber until a

final hearing could resolve all the issues.

             On January 28, 2019, Amber initiated a second custody action by

filing another verified petition for custody. Again, she relied on Mullins to claim

standing as a person acting as a parent, and claiming custody based on Kelli’s and

Gene’s unfitness as parents and their respective waivers of their superior right to

parent their child. (R. 2, 3.) Kelli responded, by counsel, asking the court for an

award of sole custody. (R. 40.) Gene, acting pro se, asked the court to award him

and Kelli joint custody. (R. 77.) Discovery commenced.

             In October 2019, the circuit court conducted a final hearing. The

court entered its 20-page findings and order on February 12, 2020. After

thoroughly summarizing the testimony and other evidence, the circuit court

concluded as follows:




                                          -5-
              1. Regarding Amber’s claim of unfitness, the court said,
              “[T]here was no evidence offered that either Gene
              Williams or Kelli Stewart are unfit parents.” (R. 191);

              2. The court addressed Amber’s claim of waiver against
              Gene, noting Gene’s attempts to parent were thwarted by
              Amber’s instruction to Kelli “to have no contact with
              Gene.” (R. 191). Ultimately, the court concluded,
              “There is no evidence that Gene Williams has waived his
              superior right to parent [his child].” (R. 191);

              3. As for Amber’s claim that Kelli waived her parental
              right, either completely or partially (under Mullins,
              supra), the court said Amber engaged in “manipulative
              and bullying behavior” and her “[f]iling [of] false
              claims” against Kelli “shows malice”; that Amber
              “continued her deceptive conduct up through December
              2018” making false representations to satisfy the Mullins
              criteria, and that her other “adversarial actions lends
              strong credibility to Kelli Stewart’s claim that she was
              bullied by Amber Littleton.” (R. 192-193). Then, the
              court stated it “could not find that Kelli Stewart’s action
              in this case, including her signing the prior custody order
              that was ultimately set aside, is [the legal equivalent of]
              an express waiver[5] of her superior right to parent the
              minor child proven by clear and convincing evidence.”
              (R. 193.)

The circuit court denied Amber’s petition and awarded Gene and Kelli joint

custody of the child. Amber appealed.




5
  “A written, formal waiver is not required; nonetheless, ‘statements and supporting
circumstances must be equivalent to an express waiver to meet the burden of proof.’” Penticuff
v. Miller, 503 S.W.3d 198, 203 (Ky. App. 2016) (citing Mullins, 317 S.W.3d at 578 (quoting
Vinson v. Sorrell, 136 S.W.3d 465, 469 (Ky. 2004))).

                                              -6-
                                     ANALYSIS

             Amber does not challenge the circuit court’s conclusions that neither

Kelli nor Gene is unfit to parent their child. Rather, she claims the circuit court

abused its discretion when it failed to conclude clear and convincing evidence

proved both Kelli and Gene voluntarily and intentionally waived their respective

superior rights to parent their child. We disagree.

             “Whether a parent waives his or her superior custody right is a factual

finding that is subject to the clearly erroneous standard of review.” Penticuff, 503

S.W.3d at 204 (citing Mullins, 317 S.W.3d at 581). “To determine whether

findings are clearly erroneous, reviewing courts must focus on whether those

findings are supported by substantial evidence.” Id. (quoting Mullins, 317 S.W.3d

at 581 (citing Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003))).

             We immediately reject any pretense that Amber satisfied the criteria

identified in Mullins for awarding her custody. With confidence in Mullins,

Amber verified her petition to gild multiple lies as her solemn oath to a court.

Bryant v. Allstate Indemnity Company, 519 S.W.3d 401, 406 (Ky. App. 2017)

(“Verification is the confirmation of the correctness, truth, or authenticity of a

pleading by affidavit, oath, or deposition.”). The need for those lies is consistent

with the understanding that the Mullins criteria applies only “when the child was

conceived by artificial insemination with the intent that the child would be co-


                                          -7-
parented by the parent and her [same-sex] partner . . . .” Mullins, 317 S.W.3d at

575. That Amber lied when she falsely swore to such a claim is not in dispute, but

those lies will not support the doctrinaire benefits of Mullins’ holding here.

                Amber may have challenged the further fact that she bullied Kelli to

bow to her will, but the overwhelming evidence supports that conclusion. It also

supports the factual finding that Kelli’s actions, which Amber claims supports

waiver, were not voluntary. That finding is not clearly erroneous.

                The factors set forth in Vinson v. Sorrell, 136 S.W.3d 465 (Ky. 2004),

for determining whether a parent waives superior custody rights do not

contemplate these precise circumstances. Consider Vinson’s first factor, for

example–the length of time the child spent away from the parent. Id. at 470.

Knowing now that the joint custody order was fraudulently procured, and that

Amber had no right to custody when she left with the child for Georgia, puts a

different gloss on the length of time Amber kept the child away from Kelli (32

days). See 18 U.S.C.A.6 § 1201(a)(1) (Kidnapping occurs when one “carries away

. . . any person, . . . [other than] a minor by the parent thereof, when . . . the person

is willfully transported in interstate or foreign commerce . . . .”).

                Given the circuit court’s finding that Amber’s conduct descended into

malice, the other Vinson factors–circumstances of separation of Kelli and child; the


6
    United States Code Annotated.

                                           -8-
child’s age; time elapsed before the parent sought to claim the child; frequency and

nature of contact between Kelli and the child–all weigh in Kelli’s favor. Vinson,

136 S.W.3d at 470. The circuit court’s conclusion that Kelli did not voluntarily

and intentionally waive her superior right to custody is not clearly erroneous but is

supported by substantial evidence.

                 The same could be said for Gene. The circuit court found, and

substantial evidence supports the finding, that Amber intimidated Kelli to keep

Gene away from his child despite “attempts by Gene to contact Kelli Stewart.” (R.

191.) When finally given the opportunity,7 Gene willingly acknowledged

paternity. Once Amber’s influence over Kelli was removed, Gene was able to visit

and even exercise physical custody of the child. (R. 191.) We find no error in the

circuit court’s conclusion that there was no evidence that Gene waived his superior

right to parent his son.

                 Lastly, Amber argues the circuit court erred in another way. Claiming

standing based on Mullins’ application of the Uniform Child Custody Jurisdiction

and Enforcement Act as a person acting as a parent, KRS8 403.800(13), Amber

argues she is the equivalent of a de facto custodian entitled to demand application

of KRS 403.270(2). But the statute does not say that. Instead, it begins with


7
    This case was initiated with, and court records reflected, an incorrect address for Gene.
8
    Kentucky Revised Statutes.

                                                  -9-
language that disqualifies Amber: “The court shall determine custody in

accordance with the best interests of the child and equal consideration shall be

given to each parent and to any de facto custodian.” KRS 403.270(2). Amber is

neither a parent nor a de facto custodian. Mullins did not, and could not, add

language to that statute to include persons who can claim no more than satisfaction

of the statutory definition of a person acting as a parent. “Where a statute is

intelligible on its face,” as this statute clearly is, “the courts are not at liberty to

supply words or insert something or make additions . . . .” Commonwealth v.

Harrelson, 14 S.W.3d 541, 546 (Ky. 2000). Even though the circuit court

addressed this argument,9 we need not entertain it any further.

                                        CONCLUSION

               Based on the foregoing, we affirm the Laurel Circuit Court’s February

12, 2020 order denying Amber custody of the Kelli and Gene’s child.

               ALL CONCUR.



9
  The circuit court held that, although it found no waiver that would have put Amber on equal
legal footing with Kelli and Gene, “the Court believes . . . it would have not been in the best
interest of [the child] for the three parties to share custody. . . . [T]he conduct of Amber Littleton
in obtaining this child shows bad faith on her behalf and improper motive and emotionally
damaging actions to a child. Furthermore, . . . Amber Littleton lacks stability having lived in
numerous states, so many she couldn’t remember them all. Her work history shows instability
with numerous jobs and long episodes of unemployment. The testimony [of two witnesses]
indicate troubling behavior that Amber Littleton had exhibited against children and intimate
partners in the past. Amber Littleton had lost a job at an elder care facility due to allegations of
abuse to a vulnerable person.” (R. 193-194.) Even if Amber had been “a candidate for custody,
the Court does not believe that it would be in the best interest of the minor child herein that she
have custody of the minor child.” (R. 194.)

                                                -10-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE KELLI JO
                          STEWART:
Brittany N. Riley
London, Kentucky          Mary-Ann Smyth
                          Corbin, Kentucky




                        -11-